DETAILED ACTION
Application Status
In view of the pre-appeal brief conference filed on 7/8/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/COURTNEY D HEINLE/           Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s interview on 6/8/2021, with respect to 35 USC 112b rejection cleared up issues with the “leading edge” and “trialing edge”. The limitations will be treated as a 
Applicant's arguments filed in the pre appeal conference 7/8/2021 with regards to the terms abutting and the tangents have been fully considered but they are not persuasive. The applicant is interpreting the faces differently as what is being described. A clip is provided in the rejection below to clarify the stance made in the rejection. The piece 94, 96 and 108 are being treated as one piece to define the trench.
Applicant’s arguments regarding the combination of Slavens and Laing with respect to the rejection of claim 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the claim interptation and arguments made agaisnt Liang US 8066484.
Claim Interpretation
Regarding the terms “leading edge” and “trialing edge”, the limitations will be treated as a special definition under the specification. The terms “leading” and “trailing” will have no weight to the term “face” and just be treated as a “face”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 3, 4, 8, 17, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 in view of Abdel-Messeh et al. US 8105030, hereinafter referred to as “Messeh”.
Regarding claim 21, Slavens discloses A component for a gas turbine engine, comprising: 
a body (Figure 2A: Blade (64)) with an exterior surface abutting a flowpath for the flow of a hot combustion gas through the gas turbine engine (Figure 2: Core airflow (C) goes through the turbine and blades (64)); 
a cooling passageway (Figure 3: Cooling passage (90) that extends down from the root) defined within the body supplying cool air to the component (Figure 3: Cooling passage (90) provides cooling fluid); 
a trench (Figure 4: Trench (98) that is the hole) on the exterior surface defined between a leading face (Figure 3 and 4: Suction portion (96) that continues along the bridge (108); as shown in the clip below) and a trailing face (Figure 3 and 4: Pressure portion (94) that continues along the bridge (108); as shown in the clip below) abutting the leading face (Figure 3 and 4: Suction portion (96) and pressure portion (94) adjoin at the bridges (108); as seen in the clip below); 
a plurality of outlets (Figure 5: Holes (106)) along the trench (Figure 5: Holes (106) are along trench (98)), 
wherein at least one of the leading face or the trailing face of the trench is tangent to at least one outlet in the plurality of outlets (Figure 4: Holes (106) are tangent to pressure portion (94) and suction portion (96); as shown in the clip below); and 
a plurality of cooling holes (Figure 3: Multiple cooling holes (90a-c)) within the body extending between the cooling passageway and the plurality of outlets (Figure 3: Multiple cooling holes (90a-c) between the outlet (106) and supply cooling passage (90)), thereby fluidly coupling the trench to the cooling passageway (Figure 3: Multiple cooling holes (90a-c) coupling the trench (98) and cooling passage from the root (90)).
However, Slavens is silent as to the trailing face positioned upstream of the leading face with respect to the flowpath. 
From the same field of endeavor, Messeh teaches the trailing face positioned upstream of the leading face with respect to the flowpath (Figure 5a: Trenches can be formed on any side of the airfoil therefore the trailing surface that is defined by Slavens will be formed upstream of a leading surface; Even though the faces are being interpreted without the “trailing” or “leading” (under claim interpretation) the reference is being used to show a trench can be on any side of the airfoil for the spirit of what the claim limitation is thought to mean).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaves to be on the suction side or 

    PNG
    media_image1.png
    630
    685
    media_image1.png
    Greyscale

Regarding claim 3, Slavens discloses 
wherein the body is an airfoil (Figure 2A: Blade (64)), and the exterior surface is an airfoil surface comprising a pressure side (Figure 2A: Pressure walls (86)) and suction side (Figure 2A: Suction walls (88)) extending between a leading edge (Figure 2A: Leading edge (82)) and a trailing edge (Figure 2A: Trailing edge (84)).
Regarding claim 4, Slavens discloses 
wherein the component is a turbine rotor blade (Figure 2A: Blade (64)), wherein the body comprises a first band (Figure 2A: Platform (76)) and 
an airfoil extending radially from the first band (Figure 2A: Blade (64) extends from platform (76)), 
wherein the exterior surface comprises a first band surface and an airfoil surface (Figure 2A: Exterior is the blade’s (64) body and platform (76)), and 
wherein the trench is positioned on at least one of the first band surface or the airfoil surface (Figure 4: Trench (98) is on the blade (64)).
Regarding claim 8, Slavens discloses 
wherein the plurality of outlets are located at a boundary between the leading face and the trailing face and extend longitudinally along the trench (Figure 5: Holes (106)) extend along a portion of a trench (98) between the pressure portion (94) and suction portion (96)).
Regarding claim 24, Slavens discloses:
wherein the leading face further comprises a concave curvature adjacent the trailing face  (Figure 3 and 4: Suction portion (96) that continues along the bridge (108) is concave and adjacent to the trailing face; as shown in the clip below). 
Regarding claim 17, Slavens discloses A method of cooling a component of a gas turbine engine (Figure 2A: Blade (64)), wherein the component includes 
a trench (Figure 4: Trench (98)) with cooling holes ((Figure 4: Holes (106)), the method comprising: 
transmitting cool air to a cooling passageway of the component via a bleed-air conduit (Figure 3: Cooling passage (90) provides cooling fluid); 
exhausting cool air via the cooling holes of the trench (Figure 3: Multiple cooling holes (90a-c) between the outlet (106) and supply cooling passage (90)) wherein the trench (Figure 4: Trench (98)) is defined between a leading face abutting a trailing face (Figure 3 and 4: Suction portion (96) and pressure portion (94) adjoin at the bridges (108)). 
and impinging the compressed, cool air on a trailing face of the trench (Figure 3 and 4: Par 55-56: Impingement holes provide air to hole 106 that impinges air on the pressure side (94) and suction side (96) of the airfoil), wherein the trailing face defines a radius of curvature configured to direct the compressed, cool air along a contour of the component (Figure 4: pressure side (94) and suction side (96) of the trench have radius of curvature). 
However, Slavens is silent as to the trailing face positioned upstream of the leading face with respect to the flowpath. 
From the same field of endeavor, Messeh teaches 
the trailing face positioned upstream of the leading face with respect to the flowpath (Figure 5a: Trenches can be formed on any side of the airfoil therefore the trailing surface that is defined by Slavens will be formed upstream of a leading surface).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaves to be on the suction side or 
Regarding claim 22, Slavens discloses A gas turbine engine (Figure 1: Gas turbine (20)) comprising: 
a compressor section (Figure 1: Compressor section (24)), 
a combustion section (Figure 1: Combustor (26)), and 
a turbine section in axial flow arrangement (Figure 1: Turbine section (28)), wherein the combustion section and the turbine section at least partially define a flowpath for the flow of a hot combustion gas through the turbine engine (Figure 1: Airflow path (C)); 
a first band (Figure 2A: Platform (76)) including a first band surface abutting the flowpath (Figure 2A: Platform (76) is in the flowpath); 
an airfoil (Figure 2A: Blade (64)) including an airfoil surface extending radially from the first band (Figure 2A: Blade (64) extending form platform (76)); 
a cooling passageway (Figure 3: Cooling passage (90) that extends down from the root) within at least one of the airfoil or the first band and supplying cool air thereto (Figure 3: Cooling passage (90) that extends down from the root through platform (76)); 
a trench (Figure 4: Trench (98)) on at least one of the first band surface or the airfoil surface (Figure 4: Trench (98) on blade (64))  and defined between a leading face (Figure 3 and 4: Suction portion (96) that continues along the bridge (108); as shown in the clip in the rejection of claim 21) and a trailing face abutting the leading face (Figure 3 and 4: Suction portion (96) and pressure portion (94) adjoin at the bridges (108)); 
a plurality of outlets (Figure 5: Holes (106)) along the trench (Figure 5: Holes (106) are along trench (98)), 
wherein at least one of the leading face or the trailing face of the trench is tangent to at least one outlet in the plurality of outlets (Figure 4: Holes (106) are tangent to pressure portion (94) and suction portion (96); as shown in the clip in the rejection of claim 21); and 
a plurality of cooling holes (Figure 3: Multiple cooling holes (90a-c)) extending between the cooling passageway and the plurality of outlets (Figure 3: Multiple cooling holes (90a-c) between the outlet (106) and supply cooling passage (90)), thereby fluidly coupling the trench to the cooling passageway (Figure 3: Multiple cooling holes (90a-c) coupling the trench (98) and cooling passage from the root (90)).
However, Slavens is silent as to the trailing face positioned upstream of the leading face with respect to the flowpath. 
From the same field of endeavor, Messeh teaches 
the trailing face positioned upstream of the leading face with respect to the flowpath (Figure 5a: Trenches can be formed on any side of the airfoil therefore the trailing surface that is defined by Slavens will be formed upstream of a leading surface. Even though the faces are being interpreted without the “trailing” or “leading” (under claim interpretation) the reference is being used to show a .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaves to be on the suction side or pressure side of the airfoil to provide filming cooling that thermally protects the blade (Col 3, line 1-4).
Claims 5, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 and Abdel-Messeh et al. US 8105030 as applied to claim 1, and in further view of Chan et al. US 20160369633, hereinafter referred to as "Chan".
Regarding claim 5, Slavens discloses that the cooling arrangement of the blade can be used in a vane. However, Slavens is silent as to teach 
wherein the component is a turbine nozzle, wherein the body comprises 
a first band, 
a second band positioned radially outward from the first band, and 
an airfoil extending therebetween, wherein the exterior surface comprises 
a first band surface, 
an airfoil surface, and 
a second band surface, and 
wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface 
From the same field of endeavor, Chan teaches 
wherein the component is a turbine nozzle (Figure 5: Nozzle (100)), wherein the body comprises 
a first band (Figure 5: Nozzle (100) with end wall (120)), 
a second band (Figure 5: End wall (110)) positioned radially outward from the first band, and 
an airfoil extending therebetween (Figure 5: Airfoil (130) extending between end walls (120) and (110)), wherein the exterior surface comprises 
a first band surface (Figure 5: Surface of end wall (120)), 
an airfoil surface (Figure 5: Surface of airfoil (130)), and 
a second band surface (Figure 5: Surface of end wall (110)), and 
wherein the trench is positioned on at least one of the first band surface, the airfoil surface, or the second band surface (Figure 2: Trench (50) is on the airfoil (30) or Figure 5: Trench (150) on end walls (110 or 120)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have the structure of a nozzle to provide film cooling to all the types of blades, vanes, airfoils or nozzles (Paragraph [0030]).
Regarding claim 16, Slavens discloses all of the limitations of claim 1 regarding the trench structure of wherein the body defines a plurality of cooling holes extending between the cooling passageway and a plurality of outlets defined in the trench such that the trench is fluidly coupled to the cooling passageway, and wherein at least one of the leading face or the trailing face is tangent to at least one of the plurality of outlets, wherein the trench directs the cool air along a contour of the component. 
However, Slavens is silent as to teach having more than one trench that is defined by 
a second leading face and a second trailing face defining a second trench therebetween on the exterior surface.  
From the same field of endeavor Chan teaches a second leading face and a second trailing face defining a second trench therebetween on the exterior surface (Figure 2: Two trenches (50) on suction side (36) and one on pressure side (38))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have multiple film cooling trenches to achieve desired film cooling (Paragraph [0042]) which is to have fully covered film (Paragraph [0045]).
The combination would result in: wherein the body defines a second plurality of cooling holes extending between the cooling passageway and a second plurality of outlets defined in the second trench such that the second trench is fluidly coupled to the cooling passageway, and wherein at least one of the second leading face or the second trailing face is tangent to at least one of the second plurality of outlets, wherein the second trench directs the cool air along a contour of the component.
Regarding claim 19, Slavens discloses all of the above limitations. However, Slavens is silent as to teach a bleed-air conduit fluidly coupling the passageway to a bleed port of the compressor section. 
a bleed-air conduit fluidly coupling the passageway to a bleed port of the compressor section (Figure 2; Paragraph [0046]: Cavities (39) are in compressor blades therefore the air is coming from the compressor section). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slaven’s Cooling passage from the root to have the cooling air from the compressor to provide the cooling air to achieve desired film cooling (Paragraph [0042]) which is to have fully covered film (Paragraph [0045]).
Regarding claim 20, Slavens discloses that the cooling arrangement of the blade can be used in a vane and the trench structure of a trench defined between a leading face and a trailing, wherein the band defines a second plurality of cooling holes extending between the cooling Appl. No.16/055,292Examiner: Andrew James MarienFiled:August 6, 2018Group Art Unit: 3745Page 5 of 14passageway and a plurality of outlets defined in the trench such that the trench is fluidly coupled to the cooling passageway, and wherein at least one of the leading face or the trailing face is tangent to at least one outlet of the second plurality of outlets, wherein the trench directs the cool air along a contour of the second band. 
However, Slavens is silent as to teach 
a second band positioned radially outward from the first band including a second band surface abutting the flowpath, 
wherein the second band at least partially defines the cooling passageway within the second band to supply cool air to the second band, and 
wherein the airfoil is a turbine stator vane extending radially between the first band and the second band; and 
a second trench on the second band surface. 
From the same field of endeavor Chan teaches 
a second band (Figure 5: End wall (110)) positioned radially outward from the first band (Figure 5: End wall (120)) including 
a second band surface abutting the flowpath (Figure 5: airfoil (130) extending between end walls (120) and (110)), 
wherein the second band at least partially defines the cooling passageway within the second band to supply cool air to the second band (Figure 5: End wall (110) provides air to the cavity (39) to supply air), and 
wherein the airfoil is a turbine stator vane extending radially between the first band and the second band (Figure 5: airfoil (130) extending between end walls (120) and (110))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have the structure of a nozzle to provide film cooling to all the types of blades, vanes, airfoils or nozzles (Paragraph [0030]).
Chan also teaches a second trench on the second band surface (Figure 2: Two trenches (50) on suction side (36) and one on pressure side (38))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Slavens to have multiple film cooling trenches to achieve desired film cooling (Paragraph [0042]) which is to have fully covered film (Paragraph [0045]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Slavens et al. US 20160273365 and Abdel-Messeh et al. US 8105030 as applied to claim 21 above, and further in view of Simpson et al. US 20140003960, hereinafter referred to as "Simpson".
Regarding claim 15, Slavens and Liang teach all of the above limitations. However, they are silent as to teach wherein the trench is a non-linear shaped trench. From the same field of endeavor, Simpson teaches wherein the trench is a non-linear shaped trench (Figure 3: Trench (40) is non-linear).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chan to have non-linear trenches and cooling hole paths to enhance radial distribution of the cooling media over the exterior surface (Paragraph [0025]).
Allowable Subject Matter
Claims 2, 7, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the claim recites “wherein the leading face defines a first radius of curvature, and the trailing face defines a second radius of curvature less than the first radius of curvature, and wherein the cool air impinges on the trailing face such that the second radius of curvature directs the cool air along a contour of the component.” Defining the radius of curvature of the trench surfaces is not found in the prior art and is considered allowable subject matter. Many prior art discloses cooling 
Regarding claim 7, the claim recites “wherein the leading face defines a third radius of curvature downstream of the first radius of curvature relative to the flowpath, wherein the third radius of curvature directs the cool air along the contour of the component.” The claim also defines a third radius of curvature which depends off of 2 radius of curvatures that is considered allowable subject matter. 
Regarding claim 13, the claim recites “wherein at least one of the first radius of curvature or the second radius of curvature is defined by a combination of straight segments and/or curved segments.” The claim further defines the radius of curvatures which depends off of 2 radius of curvatures that is considered allowable subject matter.
Regarding claim 9, the claim recites “wherein the at least one of the plurality of outlets defines a cooling axis extending from the at least one of the plurality of outlets, and wherein the cooling axis is tangential to the flowpath.” The claim recites a cooling hole outlet axis that is tangent to the flowpath of the air. This would have the outlet not directly facing the exterior surface of the blade and is considered allowable subject matter. 
Regarding claim 10-12, claim 10 recites “wherein the trailing face ends before the trailing face intersects the cooling axis”, claim 11 recites “wherein the trailing face extends to at least the cooling axis”, and claim 12 recites “wherein at least one of the first radius of curvature or the second radius of curvature is defined by a continuous curvature”, the claims depend off of a cooling hole outlet axis that is tangent to the 
Regarding claim 23, the claim recites “wherein the leading face comprises a convex curvature with respect to the at least one outlet in the plurality of outlets, and the trailing face comprises a concave curvature with respect to the at least one outlet in the plurality of outlets.” Defining the radius of curvature of the trench surfaces is not found in the prior art and is considered allowable subject matter. Many prior art discloses cooling hole or impingement hole having the radius of curvature disclosed, however, there is not a motivation to modify a trench to have the radius of curvature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.M./Examiner, Art Unit 3745